Citation Nr: 0715856	
Decision Date: 05/29/07    Archive Date: 06/11/07

DOCKET NO.  03-33 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for the 
residuals of a total right hip replacement alleged to be due 
to steroids prescribed by Department of Veterans Affairs 
physicians.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel





INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have a disability caused by 
medication prescribed by VA medical personnel.

3.  Avascular necrosis of the right hip joint is not an 
additional disability caused by hospital care, medical or 
surgical treatment, or examination furnished to the veteran 
by VA. 


CONCLUSION OF LAW

The veteran does not have an additional disability in the 
form of residuals of a total right hip replacement caused by 
hospital care, medical or surgical treatment, or examination 
furnished by VA.  38 U.S.C.A. § 1151 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in July 2002 and December 2003, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete her claim of entitlement to 
compensation under 38 U.S.C.A. § 1151, including what part of 
that evidence she was to provide and what part VA would 
attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
her claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in March 
2006.  Accordingly, the Board finds that VA met its duty to 
notify the veteran of her rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decision in keeping with Pelegrini.  Additionally, a 
Supplemental Statement of the Case was issued in August 2006 
making all notices pre-decisional as per Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  As such, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
obtaining a medical opinion as to the etiology of the claimed 
disability, and by affording the veteran the opportunity to 
give testimony before an RO hearing officer and/or the Board 
even though she declined to do so.  The veteran was twice 
scheduled for hearings before the Board to be held at the RO 
and twice she cancelled the hearings.  She does not have a 
pending request for a hearing and has voiced her desire to 
have this appeal decided on the record.  In her 
representative's January 2007 appellate statement, however, a 
remand for additional medical opinion by a "board certified 
specialist" was requested if the benefits sought could not 
be granted.  A review of the record shows that a supervising 
physician thoroughly reviewed the medical evidence and entire 
claims folder in June 2006 and rendered an opinion as to the 
etiology of the veteran's right hip disability.  This opinion 
is supported by complete rationale and is not shown to be 
inadequate in any way.  As such, the Board finds that remand 
for an additional medical opinion is not warranted under 
38 C.F.R. § 3.159(c)(4).

Following a complete review of the record, the Board finds 
that all known and available records relevant to the issue 
here on appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.  Therefore, the Board will now turn 
to merits of the veteran's claim.

The veteran asserts that she was prescribed Prempro by her VA 
gynecologist and then stopped abruptly without any 
opportunity to wean her body off of the hormone.  She 
contends that she was treated by VA physicians with steroids, 
namely Prednisone, for over one year.  As a consequence, she 
avers that she developed avascular necrosis of the right hip 
joint and had to undergo a total right hip replacement.  She 
requests compensation for the residuals of the right hip 
replacement as having been directly caused by VA medical 
personnel administering medication inappropriately.

38 U.S.C.A. § 1151 provides that where any veteran shall have 
suffered an injury, or an aggravation of an injury, as the 
result of hospitalization, medical or surgical treatment, not 
the result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.  See also 38 C.F.R. 3.358 (1995).  

On March 16, 1995, amended VA regulations were published to 
conform with the United States Supreme Court's decision in 
Gardner v. Brown, 115 S.Ct. 552 (1994).  Specifically, 
Section (c)(3) of 38 C.F.R. 3.358 was amended to remove the 
"fault" requirement that was struck down by the United States 
Supreme Court.  Thus, 38 C.F.R. § 3.358(c)(1) provides that 
"[i]t will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith."  38 C.F.R. § 3.358(b)(2) 
provides that compensation will not be payable for the 
continuance or natural progress of disease or injuries.  And, 
38 C.F.R. § 3.358(c)(3) now provides that "[c]ompensation is 
not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran, or, in 
appropriate cases, the veteran's representative.  'Necessary 
consequences' are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered."

Under the revised 38 C.F.R. § 3.358(c)(3), compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service-connected.

The record evidence reveals that the veteran is 100 percent 
service-connected for psychiatric disorders, including a 
bipolar disorder with psychosis.  She was treated extensively 
in the 1990's for alcohol dependence and medical records 
include a history of drug use, including intravenous use of 
heroin.  The veteran was described in a February 2000 VA 
psychiatric examination report as externalizing situations so 
as to believe that people are conspiring against her.  It was 
noted in a January 2002 VA psychiatric examination report 
that the veteran believed people were doing things to her; 
evaluation was consistent with paranoia.

With respect to treatment by VA personnel with steroids, 
there are records dated in August 2000 and October 2000 
showing treatment with corticosteroids for ten days and three 
days, respectively.  There are no records showing that the 
veteran was prescribed any form of steroids for longer than 
ten days and certainly not for one full year.

The veteran presented for treatment at a private hospital in 
August 2001 following a motor vehicle accident in which she 
injured her right hip and knee.  Upon x-rays, she was found 
to have a fractured right femoral neck that appeared to be 
chronic.  When questioned about previous right hip pain, the 
veteran advised that she had been using heroin to treat the 
pain because VA physicians diagnosed a hamstring tear and 
would not provide pain medication.  A November 2000 
spontaneous onset of severe right hip pain was described.  
The consulting orthopedist reported that it needed to be 
determined whether the veteran had osteoporosis or necrosis 
of the femoral neck due to either alcohol use or 
corticosteroid administration.

In October 2001, the veteran underwent surgical consultation 
at a VA facility and denied a history of steroid or alcohol 
abuse.  She related having had right hip pain for one year.  
X-rays showed a femoral neck fracture that had progressed to 
avascular necrosis of the femoral head.  The diagnostic 
impression rendered was avascular necrosis due to trauma.

The veteran underwent another orthopedic evaluation at a VA 
facility in January 2002 and related a history of having 
taken Prednisone for twelve to fourteen months straight.  The 
orthopedist did not review the record to determine the 
veracity of the veteran's statements and simply stated that 
the veteran had advanced avascular necrosis from steroids 
used for over one year.  The veteran underwent total right 
hip arthroplasty in October 2002; surgical records include a 
history of steroid use, intravenous drug use, hypertension 
and hepatitis C.

In March 2005, the veteran's live-in friend provided a 
statement of the timeline of events surrounding the veteran's 
right hip pain.  The gentleman made statements regarding the 
use of injectable steroids at VA medical centers that are not 
supported in the medical record.  The veteran's friend is not 
shown to have any medical training.

The veteran presented for urgent care due to abdominal pain 
in November 2005.  She related having had a right hip 
replacement as a result of having been poisoned by VA medical 
personnel with the use of steroids.  Without any review of 
the medical history, it was noted that the veteran was 
presumably referring to aseptic necrosis secondary to steroid 
use.  The veteran was described as being very dramatic in her 
vehement denial of alcohol use, saying that she did not like 
alcohol.

In June 2006, a supervising physician at the Temple VA 
medical center thoroughly reviewed the veteran's claims 
folder.  He pointed out that Prempro was a bone strengthener 
and opined that the use of that medication was not likely at 
all to lead to avascular necrosis.  As for the steroids 
prescribed by VA medical personnel, the examiner pointed out 
that there were only two isolated and brief courses of 
Prednisone in 2000, that the prescriptions for the steroids 
were properly indicated and that the veteran was monitored 
appropriately.  As such, he opined that the VA-prescribed 
steroid use would not likely be implicated in the etiology of 
the veteran's avascular necrosis of the right femur because 
the use was of short duration and there was too small of an 
exposure to cause such a vast reaction in the bone.  The 
examiner also noted the veteran's history of trauma to the 
hip.

Given the evidence as outlined above, the Board finds that 
the medical evidence is not consistent with the veteran's 
assertions that she was prescribed steroids by VA personnel 
for a period of over one year.  Therefore, the statements 
made by physicians based on the veteran's inaccurate 
rendition of the facts and not a review of the medical record 
are not accepted as credible medical opinions.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) (a medical opinion 
based solely upon an unsubstantiated history as related by 
the veteran is not accepted as a credible medical opinion).  

The medical evidence shows that the veteran has a lengthy 
history of drug and alcohol abuse and has psychiatric 
disorders that cause paranoia.  She has not been prescribed 
steroidal medications by VA medical personnel for over a ten 
day period.  The veteran has altered her rendition of the 
facts on various occasions and, as such, her assertions 
cannot be accepted without credible substantiating evidence.  
Additionally, the statements of her friend, standing on their 
own, are insufficient to establish a relationship between 
medication prescribed by VA medical personnel and a 
subsequent disability because he is not shown to have any 
medical training.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992) (Laypersons are not competent to offer 
medical opinions).

The most salient opinion of record is that provided by a VA 
physician who reviewed the entirety of the record and stated 
that the medications prescribed by VA were done so in a 
proper fashion and did not play a role in the development of 
avascular necrosis of the right femur.  This opinion is 
supported by the rationale that such brief usages of steroids 
would not cause the extensive damage that was found in the 
veteran's right femur.  This opinion is not disputed by any 
medical evidence.  Consequently, the Board finds that the 
veteran does not have a disability caused by medication 
prescribed by VA medical personnel.  Avascular necrosis of 
the right hip joint is not an additional disability caused by 
hospital care, medical or surgical treatment, or examination 
furnished to the veteran by VA.  Accordingly, compensation 
under 38 U.S.C.A. § 1151 for the residuals of a right hip 
replacement is denied.


ORDER

Compensation under 38 U.S.C.A. § 1151 for the residuals of a 
right hip replacement claimed to be due to steroids 
prescribed by VA medical personnel is denied.


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


